ACCEPTED
                                                                       03-15-00385-CR
                                                                               7641561
                                                            THIRD COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                  11/2/2015 2:26:20 PM
                                                                     JEFFREY D. KYLE
                                                                                CLERK
                       NO. 03-15-00385-CR

                   IN THE COURT OF APPEALS       FILED IN
                                          3rd COURT OF APPEALS
                                              AUSTIN, TEXAS
           THIRD DISTRICT OF TEXAS AT AUSTIN
                                          11/2/2015 2:26:20 PM
                                            JEFFREY D. KYLE
                                                  Clerk
*******************************************************

                       CAUSE NO. 72,941

           IN THE 27TH JUDICIAL DISTRICT COURT OF

                       BELL COUNTY, TEXAS

*******************************************************

KARL LEE WIGGINS                                 APPELLANT


                              VS.

THE STATE OF TEXAS                                APPELLEE

*******************************************************


             APPELLANT’S MOTION FOR EXTENSION

                   OF TIME TO FILE BRIEF


      COMES NOW Appellant, KARL LEE WIGGINS, by and through

his    attorney   of   record,   James    H.   Kreimeyer,     and

respectfully moves the Court to extend the time for filing

the Appellant’s Brief in this cause, and in support hereof

would show the Court as follows:
                                   I.

    On March 30,          2015, Appellant entered a         plea of

guilty, without the benefit of a plea agreement, to the

offense   of   murder,      a   first    degree   felony;   and   the

punishment assessed was life imprisonment in the Texas

Department of Criminal Justice, Institutional Division

imposed on May 28, 2015.            A motion for new trial was

heard and denied by the trial court on July 20, 2015.

Defendant filed a supplemental notice of appeal of said

conviction     to   the    Court    of   Appeals,   Third   Supreme

Judicial District, Austin, Texas.

                                   II.

      Appellant’s Brief is due for filing with the Court

of Appeals on November 2, 2015.

                                 III.

    Appellant’s attorney would respectfully request an

extension of time to file Appellant’s brief. Appellant’s

attorney needs additional time to review supplemental

reporter’s record and complete writing of the brief.

    This Motion for Extension of Time is not filed for
the purpose of delay, but so that the ends of justice may

be served.

    WHEREFORE, PREMISES CONSIDERED, Appellant requests

the Court to grant a thirty (30) day extension of time to

file the brief herein until December 2, 2015.

                              Respectfully submitted,


                              /s/ James H. Kreimeyer
                              JAMES H. KREIMEYER
                              ATTORNEY FOR APPELLANT
                              P.O. BOX 727
                              BELTON, TEXAS 76513
                              (254) 939-9393
                              (254) 939-2870 FAX
                              T.S.B. #11722000
                              jkreime@vvm.com


                 CERTIFICATE OF SERVICE

    This is to certify that a true and correct copy of

the foregoing Appellant’s Motion for Extension of Time

to File Brief was delivered to Henry Garza, District

Attorney, Bell County Courthouse, Belton, Texas 76513,

on the 2nd day of November 2015.


                              /s/ James H. Kreimeyer
                              JAMES H. KREIMEYER
                              ATTORNEY FOR APPELLANT